DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  The limitation “a distributor”, recited in line 11, appears to be an instance of double inclusion with the limitation “a lubricating oil distributor” recited in line 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DOMBEK et al. (US 2020/0132186 A1).
Regarding claim 1, DOMBEK discloses a mechanical reducer for a turbomachine, including: a sun gear (151) extending around an axis of rotation, a crown (14) which extends around the sun gear and which is configured to be fixed in rotation around said axis of rotation, planet gears (150) which are meshed with the sun gear and the crown and which are held by a planet carrier (130) which is configured to be movable in rotation about said axis of rotation, a lubricating oil distributor (120), wherein the oil distributor comprises a plurality of separate oil distribution modules (172), said oil distribution modules (172) being assembled outside the planet carrier so as to form together the distributor (120), each oil distribution module comprising at least one lubrication pipe (174) having an inlet (172a) adapted to receive oil and an outlet (176) adapted to lead the oil into at least one opening of the planet carrier, the at least one opening being configured for lubricating the reducer.
Regarding claim 5, DOMBEK discloses the planet carrier has a plurality of evenly distributed openings (143).
Regarding claim 6, DOMBEK discloses the planet carrier (130) comprises a number of openings defined by n times the number of planet gears, n being an integer number.

Allowable Subject Matter
Claims 2-4 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0116017: discloses all the limitations of claims 1, 5, and 6, but does not describe the inlet and outlet details of the modules (154).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659